NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1872-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

HASSAN TODD, a/k/a
ABDUAL TODD, JIHAD
BEAL, JERMAINE COLEY,
QUAMIR WILLIAMS and
HAS,

     Defendant-Appellant.
________________________

                   Argued December 15, 2021 – Decided September 1, 2022

                   Before Judges Gilson, Gooden Brown and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 18-12-4130.

                   Morgan A. Birck, Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; Morgan A. Birck, of counsel
                   and on the briefs).

                   Caitlinn Raimo, Special Deputy Attorney General/
                   Acting Assistant Prosecutor, argued the cause for
            respondent (Theodore N. Stephens II, Acting Essex
            County Prosecutor, attorney; Caitlinn Raimo, of
            counsel and on the brief).

            Appellant filed a pro se supplemental brief.

PER CURIAM

      Following a jury trial, defendant was convicted of first-degree murder,

N.J.S.A. 2C:11-3(a)(1); second-degree aggravated assault, N.J.S.A. 2C:12-

1(b)(1); second-degree unlawful possession of a weapon, N.J.S.A. 2C:39-

5(b)(1); and second-degree possession of a weapon for an unlawful purpose,

N.J.S.A. 2C:39-4(a)(1). He was sentenced to an aggregate term of sixty-five

years of imprisonment, subject to an eighty-five percent period of parole

ineligibility pursuant to the No Early Release Act (NERA), N.J.S.A. 2C:43 -7.2.

      The convictions stemmed from the fatal shooting of Elijah Roberts and

wounding of Tyre Sorbino in front of a Newark pizzeria. Defendant was arrested

after two witnesses identified him as the shooter from photo arrays. One of the

eyewitnesses, Asya Thomas, Roberts's girlfriend, was with Roberts at the time

of the shooting, and knew defendant. Detective Yolanda Holmes, the lead

detective, secured surveillance footage of the shooting, interviewed the

eyewitnesses, and obtained a search warrant for defendant's aunt's home. The

search uncovered a jacket belonging to defendant that matched the one worn by


                                                                         A-1872-19
                                       2
the shooter as depicted in the surveillance footage. At trial, both eyewitnesses

testified, and Holmes narrated the surveillance footage, identifying defendant as

the shooter three separate times and identifying the seized jacket as matching

the one worn by defendant in the footage. No forensic evidence or weapon

linking defendant to the crimes was presented to the jury.

       On appeal, in his counseled brief, defendant raises the following points

for our consideration:

             POINT I

             THE TRIAL COURT ERRED IN DENYING A
             WADE[1] HEARING.

             POINT II

             THE JURY INSTRUCTION ON IDENTIFICATION,
             WHICH     OMITTED    AN    INSTRUCTION
             REGARDING       THE      NON-RECORDED
             CONVERSATION BETWEEN AN EYEWITNESS
             AND LAW ENFORCEMENT REGARDING THE
             PHOTO ARRAY PROCEDURE, DID NOT
             ADEQUATELY EXPLAIN THE RELEVANT
             FACTORS OF ASSESSING THE RELIABILITY OF
             THE OUT-OF-COURT IDENTIFICATIONS. (NOT
             RAISED BELOW).

             POINT III

             THE LEAD DETECTIVE GAVE IMPROPER LAY-
             WITNESS OPINION TESTIMONY AS TO CRUCIAL

1
    United States v. Wade, 388 U.S. 218 (1967).
                                                                           A-1872-19
                                       3
      IDENTIFICATION       DETAILS.        (NOT    RAISED
      BELOW).

      POINT IV

      THE SENTENCE IS EXCESSIVE AS THE TRIAL
      COURT FAILED TO FIND A MITIGATING
      FACTOR SUPPORTED BY CREDIBLE EVIDENCE
      IN THE RECORD.

In a pro se supplemental brief, defendant makes the following arguments:

      POINT I

      THE     JURY     INSTRUCTIONS    W[ERE]
      INADEQUATE AND DEFECTIVE AND DENIED
      [DEFENDANT] HIS CONSTITUTIONAL RIGHT TO
      A FAIR TRIAL.

      POINT II

      [DEFENDANT'S] CONVICTIONS SHOULD BE
      REVERSED BECAUSE [THE] PROSECUTOR
      IMPROPERLY INFLAMED THE JURY BY TRYING
      TO GET THE JURY TO SYMPATHIZE WITH THE
      VICTIM AS [O]PPOSED TO JUST ARGUING THE
      FACTS OF THE CASE.

      POINT III

      DEFENDANT'S CONVICTION SHOULD BE
      REVERSED BECAUSE THE IDENTIFICATION
      PROCEDURE WAS SUGGESTIVELY TAINTED BY
      THE STATE'S KEY WITNESS BEING TOLD TO
      REMEMBER THE PHOTO NUMBER THAT
      DEFENDANT WAS IN PRIOR TO VIEWING THE
      PHOTO ARRAY.


                                                                  A-1872-19
                                4
            POINT IV

            [DEFENDANT'S] CONVICTIONS MUST BE
            REVERSED BECAUSE OF THE CUMULATIVE
            ERROR THAT OCCURRED DURING HIS TRIAL.

Because of the impermissible lay opinion testimony of the lead detective, we

reverse the convictions and remand for a new trial.

                                       I.

      After defendant's motion for a Wade hearing challenging the admissibility

of Thomas's out-of-court identification was denied, a six-day jury trial was

conducted in September 2019, during which the State produced twelve witnesses

consisting of civilian and law enforcement witnesses, including the

eyewitnesses, the surviving victim, a crime scene investigator, a ballistics and

firearm identification expert, and the medical examiner. We glean these facts

from the trial record.

      At approximately 5:45 p.m. on September 22, 2018, an argument occurred

on Ridgewood Avenue in Newark between Roberts and another individual.

Maryanne Pollard, who knew Roberts from the neighborhood, lived on

Ridgewood Avenue and observed the argument from her front porch. Roberts

called his girlfriend, Asya Thomas, who came to help calm Roberts down.

Thomas and Roberts then walked down the block to Avon Avenue and turned


                                                                          A-1872-19
                                       5
the corner toward the Brick City Oven pizzeria, at which point Pollard lost sight

of them.

        A few minutes later, Pollard saw a truck pull up with four people inside.

The driver handed the front seat passenger a bag containing a gun, and the

passenger, who was wearing a black hooded coat, walked towards the pizzeria.

Thomas and Roberts were talking with friends, including Sorbino, in front of

the pizzeria when the shooter approached them and shot Roberts in the chest.

The gathering immediately dispersed. While hiding behind a wall, Thomas

looked out and saw Roberts laying on the pavement as the shooter stood over

him and continued to shoot. The shooter eventually retreated behind a parked

car, still shooting at Roberts before fleeing.

        Once the shooting stopped, Thomas ran to Roberts, but he was

unresponsive. Police were alerted by 911 calls and ShotSpotter,2 and responded

along with paramedics.       Roberts was later pronounced dead at University

Hospital from "[m]ultiple gunshot wounds," having been shot a total of fifteen

times. Sorbino, who had been shot in the leg, was treated at the hospital and

released. Although Sorbino saw a "black hoodie" prior to the shooting, he could

not identify the shooter.


2
    The ShotSpotter system alerts officers to a location where shots were fired.
                                                                            A-1872-19
                                         6
      Detective Yolanda Holmes responded to the scene half an hour after the

shooting occurred. Holmes served as the lead detective and, in that capacity,

observed the scene, interviewed witnesses, and canvassed the neighborhood for

surveillance cameras. After locating surveillance cameras, Holmes viewed and

downloaded the footage that depicted the shooting as well as the shooter's initial

flight. During the investigation, Holmes reviewed the footage multiple times.

      Holmes interviewed Thomas the evening of the shooting and obtained a

nickname for the shooter, which Holmes matched to a "government" name.

Thomas testified she was familiar with defendant from having seen him "a

couple of times." However, when presented with her prior statement to police

to refresh her recollection, Thomas acknowledged she had told police she had

previously seen defendant "about ten times."

      Two days after the shooting, Holmes asked Thomas to participate in a

recorded photo array identification procedure, which was conducted by a

double-blind administrator.3 Nine days after the shooting, Holmes arranged for



3
  A double-blind administrator is one who does not know who the suspect is or
where the suspect's photograph is positioned in the photo array. State v.
Henderson, 208 N.J. 208, 248 (2011). The double-blind best practice
established in Henderson reduces the possibility that the officer who is
administering the identification procedure will suggest to the witness, even
unconsciously, which photo in the array depicts the suspect. Id. at 248-49.
                                                                            A-1872-19
                                        7
Pollard to be administered a recorded double-blind photo array identification

procedure. Thomas and Pollard each identified defendant as the shooter from

the photo arrays presented to them. Holmes had compiled the photo arrays so

that all six photos in each array depicted men with tattoos on their faces, similar

to defendant's.

      After Thomas's identification, Holmes obtained a search warrant for

defendant's aunt's house. During the execution, officers found "a black jacket

with a hood" in one of the bedrooms. Defendant's aunt indicated that the jacket

belonged to defendant. Holmes believed that the jacket matched the one she had

observed in the surveillance footage. After Pollard's identification, defendant

was arrested.

      At trial, the surveillance footage was played for the jury, with Holmes

narrating what it depicted.       On three separate occasions during cross-

examination, Holmes referred to the shooter in the video by defendant's first and

last name, "Hassan Todd." Holmes also testified on direct examination that the

jacket seized from defendant's aunt's home was "the same jacket . . . depicted in

the surveillance video" "worn by Hassan Todd." The jacket was never tested

for DNA or gunshot residue and although law enforcement recovered eight shell

casings from the scene that were fired from the same gun, the gun used in the


                                                                             A-1872-19
                                        8
shooting was never recovered. Additionally, no fingerprints were found at the

scene, either on recovered shell casings or parked vehicles.

      After the jury returned its verdict, defendant was sentenced to a term of

sixty-five years' imprisonment, subject to NERA, on the murder conviction; a

concurrent ten-year term, subject to NERA, on the aggravated assault

conviction; and a concurrent ten-year term, with a five-year period of parole

ineligibility, each on the weapons offenses.     A memorializing judgment of

conviction was entered on December 5, 2019, and this appeal followed.

                                           II.

      In Point III of his counseled brief, defendant argues the lead detective

offered "impermissible lay-opinion testimony" which "improperly invaded the

jury's role as ultimate fact-finder." According to defendant, "Holmes's opinion"

of "whether [defendant] was the shooter in the video and whether the coat in the

video was the same as the one recovered from [defendant's aunt's] house"

"strayed far beyond the bounds of proper fact testimony by a police officer" and

improperly bolstered Thomas's and Pollard's identification testimony.

      Because defendant did not object at trial, we apply a plain error standard

of review and will reverse only if the errors were "clearly capable of producing

an unjust result." R. 2:10-2; see also State v. R.K., 220 N.J. 444, 456 (2015)


                                                                          A-1872-19
                                       9
(explaining an "error will be disregarded unless a reasonable doubt has been

raised whether the jury came to a result that it otherwise might not have

reached"). We also recognize that "[a] trial court's evidentiary rulings are

entitled to deference absent a showing of an abuse of discretion, i.e., there has

been a clear error of judgment." State v. Nantambu, 221 N.J. 390, 402 (2015)

(quoting State v. Harris, 209 N.J. 431, 439 (2012)).

      When the issue has arisen of what is and what is not permissible narration

of video footage that captures an incident not witnessed in real time, the question

has focused on whether a specific comment by the narrator is purely factual or

is a lay opinion. See State v. Singh, 245 N.J. 1, 14-15 (2021). Accordingly, the

Court has evaluated the admissibility of narration testimony under N.J.R.E. 701.

See State v. Sanchez, 247 N.J. 450, 466 (2021); Singh, 245 N.J. at 14; see also

State v. Lazo, 209 N.J. 9, 20-24 (2012).

      In Singh, the Court squarely addressed lay opinion testimony relating to

video surveillance recordings.     245 N.J. at 4.    The defendant in that case

challenged testimony from a detective who had twice referred to the person

shown in the surveillance video as "the defendant." Id. at 18. The detective

further commented that the sneakers worn by the suspect in the surveillance




                                                                             A-1872-19
                                       10
video looked like sneakers found on defendant the night he was arrested. Id. at

19.

      The Court began its analysis by examining the purpose and boundaries of

N.J.R.E. 701, which provides:

            If a witness is not testifying as an expert, the witness'
            testimony in the form of opinions or inferences may be
            admitted if it:

            (a) is rationally based on the witness' perception; and

            (b) will assist in understanding the witness' testimony
            or determining a fact in issue.

      The Court in Singh determined that it was error for the trial court to allow

the detective to refer to the suspect in the video as "the defendant" but ultimately

concluded that those fleeting references were harmless. Id. at 17. The Court

also concluded that there was no error in allowing the detective to testify that

the sneakers he saw in the video were like the sneakers the defendant had been

wearing on the night he was arrested. Id. at 17-19. The Court reasoned that

although "the jury may have been able [on its own] to evaluate whether the

sneakers were similar to those in the video[, that] does not mean that [the

detective's] testimony was unhelpful. Nor does it mean that [the detective's]

testimony usurped the jury's role in comparing the sneakers." Id. at 20.



                                                                              A-1872-19
                                        11
      In Sanchez, the Court focused on whether a parole officer could offer a

lay opinion identifying the defendant as a suspect in a still-frame image taken

from a surveillance video. 247 N.J. at 458. Specifically, the Court considered

whether it was an improper lay opinion for a "parole officer, who had met with

[the] defendant more than thirty times as she supervised him on parole, [to tell]

a detective investigating a homicide and robbery that [the] defendant was the

individual depicted in a photograph derived from surveillance video taken

shortly after the crimes." Ibid.

      In analyzing that issue, the Court compiled a non-exhaustive list of four

factors to consider in determining whether lay opinion testimony will assist the

jury in a case. Id. at 473. Those factors include (1) "the nature, duration, and

timing of the witness's contacts with the defendant"; (2) "if there has been a

change in the defendant's appearance since the offense at issue"; (3) " 'whether

there are additional witnesses available to identify the defendant at trial '"; and

(4) "the quality of the photograph or video recording at issue." Id. at 470-73

(quoting Lazo, 209 N.J. at 23). The Court stressed that no single factor will be

dispositive. Id. at 473-74 (citing Lazo, 209 N.J. at 20-24). The Court in Sanchez

ultimately determined that the parole officer's testimony was based on her




                                                                             A-1872-19
                                       12
perceptions of having met with the defendant more than thirty times and,

therefore, her testimony was admissible and helpful to the jury. Id. at 475.

      Although Lazo did not involve narration of surveillance video footage, the

Court considered "whether it was proper for a [detective] to testify at trial about

how and why he assembled a photo array" which he showed "to the robbery

victim, whose eyewitness identification was the only evidence linking defendant

to the offense." 209 N.J. at 12. The Court held that the detective's opinion that

defendant's arrest photo was included in the array because it "closely resembled

a composite sketch of the assailant" could not "pass muster under Rule 701." Id.

at 24. The Court reasoned that the detective "had not witnessed the crime and

did not know defendant," and the detective's opinion "was not based on prior

knowledge" but "stemmed entirely from the victim's description." Ibid.

      The Court further expounded that there was no "change in appearance that

the officer could help clarify for the jurors" who "could have compared the photo

and the sketch on their own."         Ibid.   The Court stressed that "[i]n an

identification case, it is for the jury to decide whether an eyewitness credibly

identified the defendant." Ibid. "Neither a police officer nor another witness

may improperly bolster or vouch for an eyewitness' credibility and thus invade

the jury's province." Ibid. The Court concluded that because the identification


                                                                             A-1872-19
                                       13
was "the sole basis for defendant's conviction," the error in admitting the

detective's testimony was not harmless and required reversal of defendant's

conviction. Id. at 27.

      In State v. Watson, 472 N.J. Super. 381, 404-05 (App. Div. 2022), we

recently considered the standard for determining if police video-narrated

testimony was properly admitted. After reviewing New Jersey Supreme Court

precedent, we held there is no categorical, per se rule that prohibits video

narration testimony. Id. at 445. "Rather, the critical fact-sensitive issue to be

decided on a case-by-case, indeed, question-by-question basis is whether a

specific narration comment is helpful to the jury and does not impermissibly

express an opinion on guilt or on an ultimate issue for the jury to decide." Ibid.

      In Watson, we distilled general principles related to lay witness opinion

testimony and adapted those principles to the specific context of a "play-by-

play" narration of video recordings. Id. at 449-450. We recognized certain

principles that were already clearly established. For example, we pointed out

that existing case law made it "clear that it is impermissible for a police witness

to testify at trial as to a defendant's guilt or an ultimate issue to be decided by

the jury." Id. at 458. "Relatedly, the law also is clear that there are significant

restrictions on when a police witness may offer a lay opinion on whether


                                                                             A-1872-19
                                       14
defendant is the person shown in a video recording or screenshot in cases where

the identity of the culprit is at issue." Ibid. We pointed out that an objective

description of what is depicted in a video will generally be admissible, but

subjective commentary needs to be carefully analyzed. Id. at 463. In that regard,

we drew "a fundamental distinction between narration testimony that objectively

describes an action or image on the screen (e.g., the robber used his elbow to

open the door) and narration testimony that comments on the factual or legal

significance of that action or image (e.g., the robber was careful not to leave

fingerprints)." Id. at 462.

      The critical inquiry in defining the scope of permissible video-narration

testimony is the second prong of N.J.R.E. 701: "whether the narration testimony

would be helpful to the jury by shedding light on the determination of a disputed

factual issue." Id. at 464. "If the jury needs no assistance to fully understand

the contents of the video, then narration commentary would tread upon the role

of the jury under N.J.R.E. 701 analysis." Ibid. Ultimately, in Watson, we

identified six factors to guide trial courts in safeguarding the province of the

jury from unwarranted intrusion by narration. Id. at 466. Those factors include:

(1) if the video-narration testimony would provide helpful background context;

(2) if the testimony would explain the duration of the video and be focused on


                                                                           A-1872-19
                                      15
isolated events or circumstances; (3) if a narrative comment would pertain to a

fact in dispute; (4) if a narrative comment would be based on an inference or

deduction supported by other facts in evidence; (5) the clarity and resolution of

the video recording; and (6) whether the narration testimony would be helpful

in focusing the jury's attention if a video is complex or contains distracting

images. Id. at 466-69.

      Here, for much of her testimony, Holmes referred to the individual

depicted in the surveillance video and still-frame images from the video as "the

shooter." However, on four separate occasions, Holmes identified the shooter

in the surveillance video as defendant, "Hassan Todd."          First, when the

prosecutor questioned Holmes about the black hooded jacket she seized while

executing a warrant at defendant's aunt's house, the following ensued:

            [PROSECUTOR]: Okay, and how do you recognize
            that black jacket?

            [HOLMES]: That's the same jacket matching the
            description depicted in the surveillance video --

            [PROSECUTOR]: Okay, is that --

            [HOLMES]: -- worn by Hassan Todd.

            [PROSECUTOR]: Is that the jacket that you seized
            from [defendant's aunt's home]?

            [HOLMES]: Yes.

                                                                           A-1872-19
                                      16
      During cross-examination, when questioned about Thomas's location in

relation to the shooter, while the surveillance video played, Holmes explained:

            [HOLMES]: [Thomas] stops, right behind this red sign
            right here. There's a . . . little corner. She stops there
            for a second and she looks at Hassan Todd.

            [DEFENSE COUNSEL]: Well --

            [HOLMES]: Then she continues running.

      When defense counsel continued to probe Holmes on Thomas's location

in relation to the shooter, Holmes again responded: "when [Thomas] got to the

top of MLK, Hassan Todd was still shooting." Later, still disagreeing with

defense counsel's characterization of Thomas's ability to identify the shooter

based on her location, Holmes noted:

                   And keep in mind . . . Hassan Todd was not
            wearing the hood over his head when he approached the
            corner. When he . . . stopped shooting and was going
            back, running, that's when in the video you will see he
            [puts the hood up]. So everyone has a clear view of his
            face.

      Holmes's references to the shooter as "Hassan Todd" clearly constitutes

impermissible lay opinion testimony. The testimony violates N.J.R.E. 701's

prescriptions because Holmes's testimony that the shooter in the video was

defendant was not "rationally based" on Holmes's own "perception" as N.J.R.E.

701 requires. Holmes was not present at the scene when the shooting occurred,

                                                                          A-1872-19
                                       17
did not witness the incident firsthand, and did not know defendant. Holmes first

viewed the incident on surveillance footage afterwards. Critically, her opinion

about the shooter's identity was not based on any prior knowledge of defendant

but stemmed from Thomas's and Pollard's identification of defendant. As a

result, Holmes's opinion testimony improperly bolstered the eyewitnesses'

credibility and impermissibly expressed an opinion on the identity of the

shooter. Holmes's testimony also failed to comport with N.J.R.E. 701 because

the jury was just as competent as Holmes to form a conclusion about the identity

of the shooter in the video. Given the absence of any evidence in the record of

a change in appearance, the jury needed no assistance to determine whether the

shooter in the video was in fact defendant and whether defendant wore the seized

jacket in the footage. Holmes's testimony therefore invaded the province of the

jury as the ultimate trier of fact.

      The Singh Court found that admission of two "fleeting" references to

"defendant," which "appear[ed] to have resulted from a slip of the tongue" in

narrating the surveillance video, did not amount to plain error. 245 N.J. at 18.

Here, Holmes's references were neither fleeting nor a slip of the tongue. The

Singh Court also determined that the "testimony regarding the sneakers was

proper" because the detective "had first-hand knowledge of what the sneakers


                                                                          A-1872-19
                                      18
looked like because he saw defendant wearing them on the night of his arrest."

Id. at 5. Here, Holmes had no first-hand knowledge of defendant wearing the

jacket.

      Because defendant did not object to the testimony, we must determine

whether the errors were "clearly capable of producing an unjust result" to

warrant reversal. R. 2:10-2. In deciding whether reversal was warranted in

Singh, the Court evaluated "'the overall strength of the State's case.'" 245 N.J.

at 13 (quoting State v. Sanchez-Medina, 231 N.J. 452, 468 (2018)). There, the

officers apprehended the defendant shortly after the robbery occurred and

observed defendant dropping a machete – the robbery weapon – and the robbery

proceeds while fleeing. Id. at 18. Although the Court concluded that the error

withstood plain error scrutiny given the "significant" "circumstantial evidence

of the robber's identification," the Court stressed "that in similar narrative

situations, a reference to 'defendant,' which can be interpreted to imply a

defendant's guilt . . . should be avoided in favor of neutral, purely descriptive

terminology such as 'the suspect' or 'a person.'" Ibid.

      Here, the State's case rested on Thomas's and Pollard's identifications and

eyewitness testimony, the black jacket, and the surveillance footage. Notably,

three of Holmes's four references to defendant as the shooter came during a


                                                                           A-1872-19
                                       19
contentious back-and-forth with defense counsel about the ability of Thomas to

obtain a clear view of the shooter. There was no weapon recovered, no forensic

evidence, and no ballistics evidence tying defendant to the crime. As the judge

noted, "[t]he identification of the person who shot the deceased is the crux of

the case." Because the State's case hinged on identification, we are satisfied that

the repeated improper bolstering of the credibility of the identification testimony

by the lead detective assigned to investigate the case was clearly capable of

producing an unjust result. R. 2:10-2. Thus, we are constrained to reverse the

convictions and remand for a new trial.

      Based on our decision, we need not address defendant's remaining

arguments.    However, for the sake of completeness, we briefly address

defendant's contention that he was entitled to a Wade hearing based on Thomas's

remarks during the photo identification procedure and law enforcement's failure

to comply with Rule 3:11(c)(10) in conducting the identification procedure, both

of which demonstrated suggestiveness that may have tainted the identification.

      It is undisputed that when she was first shown the photo array, Thomas

exclaimed: "Oh God, they told me to remember the number of the picture." In

admitting the identification testimony and denying defendant's request for a

hearing, the trial judge acknowledged that the statement was "a little odd"


                                                                             A-1872-19
                                       20
because "she was told to remember the number of one of the photos."

Nonetheless, the judge concluded that the "statement in a vacuum does not, in

this [c]ourt's estimation warrant a full hearing." The judge noted there was

nothing "to suggest that [Thomas] was somehow told to identify a particular

number, or a particular photo." Instead, in assessing the reliability of her

identification testimony, the judge relied heavily on the fact that Thomas knew

defendant.

      The double-blind administrator conducting the identification procedure

did not ask Thomas to explain who she spoke to or why she was told to remember

a number. At trial, Thomas confirmed that she had spoken to Holmes prior to

the identification procedure. Holmes also testified that she spoke with Thomas

about the procedure before her identification. Despite the clear showing that a

conversation occurred between Thomas and Holmes about the identification

procedure before it was administered, there was no recording or account of that

interaction as prescribed under Rule 3:11(c)(10), requiring law enforcement

officers to record "the identity of any individuals with whom the witness has

spoken about the identification procedure, at any time before, during, or after

the official identification procedure, and a detailed summary of what was said. "




                                                                           A-1872-19
                                      21
      The Henderson Court "held that when defendants can show some evidence

of suggestiveness tied to a system variable, they are entitled to explore all

relevant system and estimator variables at a pretrial hearing to try to challenge

the admissibility of the identification." State v. Anthony, 237 N.J. 213, 226

(2019) (citing Henderson, 208 N.J. at 288-93).          In Anthony, the Court

"modif[ied] the Henderson framework" to make clear that "a defendant will be

entitled to a pretrial hearing on the admissibility of identification evidence

if . . . Rule 3:11 [is] not followed and no electronic or contemporaneous,

verbatim written recording of the identification procedure is prepared." 237 N.J.

at 233. "[D]efendants need not offer proof of suggestiveness in order to obtain

this remedy." State v. Guerino, 464 N.J. Super. 589, 619 (App. Div. 2020)

(citing Anthony, 237 N.J. at 233-34). Law enforcement's inability to provide

the information "should not deprive defendants of the opportunity to probe about

suggestive behavior that may have tainted an identification." Anthony, 237 N.J.

at 233.   Here, because Rule 3:11(c)(10) was not followed, we agree that

defendant presented sufficient evidence to justify a Wade hearing. However,

we express no view on the outcome of the hearing.

      Our disposition does not require us to address defendant's sentencing

arguments.


                                                                           A-1872-19
                                      22
Reversed and remanded for a new trial. We do not retain jurisdiction.




                                                                  A-1872-19
                               23